Citation Nr: 1227866	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in December 2009.  In June 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, pursuant to a Joint Motion for Remand (JMR) by the appellant and the Secretary of Veterans Affairs.  In February 2011 the Board remanded the claim so that appropriate development may be completed in compliance with the terms of the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior February 2011 remand, the parties to the June 2010 JMR found that a November 2006 VA examination report was inadequate because the examiner did not provide an adequate rationale for his conclusion.  In that examination report, the examiner opined that the Veteran's depression was not a result of his military service or associated with his "intense dependency needs" referred to in the July 1973 examination report.  The examiner based his opinion on a review of the claims file, and examination and interview of the Veteran.  Consequently, the JMR found that a new examination was necessary.

Unfortunately, the Board finds the new March 2011 VA examination report inadequate given that the examiner's opinion/conclusion that it is possible that a small portion, less than 10 percent (of the Veteran's psychiatric disability) is related to his military service or any incident he experienced in the military.  He further noted that he could only speculate on further apportioning.  It is unclear from the examiner's opinion whether it is as likely as not that the Veteran's psychiatric disability is related to his military service.  Further, the Board notes that the Court issued a decision, Jones v. Shinseki, 23 Vet. App. 382 (2010) that discusses medical examinations that conclude that no opinion is possible without resort to speculation.  Here, while the examiner provided an opinion (albeit inadequate), as noted above, he also incorporated speculation in a part of it.  In Jones, the Court stated that a medical examiner must at least provide a "reasoned explanation of the conclusion that no opinion is possible without resort to speculation," and that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id. At 390-92.  

The Veteran's representative, in a June 2012 informal hearing presentation, argues (alternatively) that the March 2011 VA examination report is insufficient for evaluation purposes and request a remand in order to obtain clarification from the examiner.  Upon review of the pertinent information, the Board finds that reliance upon the March 2011 VA examination report's medical opinion/conclusion would be no more adequate than would be reliance upon the November 2006 VA examination report which has already been rejected by the JMR.  Although the Board regrets additional delay in this case, the Board has no alternative but to remand for another attempt to develop a VA examination report with an opinion and discussion of rationale that complies with the JMR (via Board remand instructions) and the case law cited therein.

A new remand is necessary to ensure compliance with the development requested by the Board's February 2011 remand; that development was required to ensure compliance with the terms of the June 2010 JMR.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the February 2011 Board remand directed the RO to request any and all treatment records from the Daytona Beach and Gainesville VA Medical Centers (VAMC).  Those records were obtained and associated with the claims file.  However it was indicated that the Veteran had records at the Jacksonville VAMC, and that facility would have to be contacted directly for such records.  It does not appear that records from the Jacksonville VAMC have been requested or secured.  In light of the need to return the case for other development, the RO/AMC should obtain any VA treatment records from the Jacksonville VAMC relevant to this appeal.  See Dunn v West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any and all VA treatment records from Jacksonville VAMC relevant to the appeal.

2.  The claims file should be forwarded to the author of the March 2012 VA examination report (if available) to furnish an addendum to clarify the information previously presented.  If that examiner is available, he should be asked to clarify and reconcile the previous findings that it is possible that a small portion, less than 10 percent (of the Veteran's psychiatric disability), is related to his military service or any incident he experienced in the military.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed psychiatric disability was first manifested during service, or is causally related to such service or any incident during such service.  A rationale should be provided for all conclusions drawn.

If the March 2011 examiner is no longer available, the RO/AMC should schedule the Veteran for a VA examination by another examiner.  It is imperative that the claims file be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the directives and questions set forth in this paragraph number 2. 

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report/addendum obtained and ensure that an adequate opinion with rationale has been offered.  See Jones, 23 Vet. App. at 392-93.

4.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

